Citation Nr: 0524108	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  02-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by staggering.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1958 to 
May 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2004.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In July 2004, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The Board notes that the issue of entitlement to service 
connection for a psychiatric disorder, claimed as 
nervousness, has been resolved in an April 2005 rating 
decision which granted service connection for an acquired 
psychiatric condition and which also granted service 
connection for a benign essential tremor.  In his July 2005 
Written Brief Presentation, the veteran's representative, it 
appears that the veteran is requesting an increased rating 
for his psychiatric disability.  Therefore, this issue is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's peripheral neuropathy did not manifest until 
many years after service.


CONCLUSION OF LAW

Neither peripheral neuropathy nor gait ataxia was incurred in 
or aggravated by active service, nor may they be presumed to 
have been incurred during such service. 38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

With respect to the issue which continues on appeal, pursuant 
to the Board's December 2004 Remand, the Appeals Management 
Center (AMC) scheduled the veteran for a VA examination to 
address the etiology of his disability manifested by 
staggering and issued a Supplemental Statement of the Case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's December 2004 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In November 2001, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the November 2001 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed that he could 
tell VA about any additional information or evidence that he 
wanted VA to obtain on his behalf or send VA the evidence.  
The Board finds that the veteran was sufficiently put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  In addition the Board notes that the 
November 2001 notice letter, which preceded the April 2002 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Service Connection

The veteran contends that his disability manifested by 
staggering is due to his exposure to Agent Orange.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service or an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas. 38 C.F.R. § 3.309(e).  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e) , Note 2.  Moreover, the law 
requires that acute and/or subacute peripheral neuropathy 
must manifest itself to a compensable degree within one-year 
after the last date the appellant was presumed to be exposed 
to herbicide agents during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with gait ataxia and 
peripheral neuropathy affecting the distal braches of sciatic 
nerve as well as distal branches of femoral nerve in both 
lower extremities in a symmetrical pattern.  Thus, medical 
evidence of a current disability is shown by the evidence of 
record.  

The presumption under 3.309(e), however, applies only to 
acute and subacute peripheral neuropathy and not to chronic 
peripheral neuropathy.  In fact, "VA has determined that the 
evidence against an association between herbicide exposure 
and chronic peripheral neuropathy outweighs the evidence for 
such an association." 61 Fed. Reg. 57586, 57587 (November 7, 
1996).

As noted above, the regulations governing claims for service 
connection for disabilities due to in-service herbicide 
exposure include acute and subacute peripheral neuropathy as 
disabilities presumed to be due to in-service herbicidal 
exposure.  Regardless, even acute and subacute peripheral 
neuropathy, presumptively due to in-service herbicide 
exposure, must manifest to a compensable degree within one 
year of the veteran's date of last exposure to herbicides, 
which is when he last served in the Republic of Vietnam.  

The medical evidence of record does not demonstrate that the 
veteran suffers from acute or subacute peripheral neuropathy 
although Dr. SNS stated in a VA outpatient report that the 
veteran's neuropathy must have gone through an acute phase 
before becoming a progressive neuropathy.  In addition, the 
earliest documented evidence of peripheral neuropathy of the 
lower extremities was not reported until more than 20 years 
after his last herbicide exposure in Vietnam.  An August 1998 
VA outpatient record indicates that the veteran complained of 
gait difficulty for six to seven months and was diagnosed 
with ataxia.  On the veteran's application for compensation 
received in September 2001, the veteran reported that his 
disability of staggering began in January 1999.  At a June 
2001 VA Agent Orange examination, the veteran complained of 
an unsteady gait which had progressively worsened over the 
past 6-7 years.  Thus, even assuming for the sake of argument 
that the veteran's current disability was acute or subacute 
peripheral neuropathy as opposed to peripheral neuropathy, 
there is no evidence to show that the veteran's peripheral 
neuropathy became manifest within the one-year presumptive 
period following his last exposure to herbicides in Vietnam.  
38 C.F.R. §§ 3.307, 3.309.      

The fact that the veteran is not entitled to presumptive 
service connection under 38 C.F.R. § 3.307 (a)(6) does not 
preclude an evaluation as to whether the veteran is entitled 
to service connection on a direct basis under 38 C.F.R. § 
3.303 or presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  For direct service connection, the record must 
contain (1) competent medical evidence of a current disease 
process, (2) competent medical evidence of a relationship 
between the currently diagnosed disease process and exposure 
to a herbicide agent while in military service, and (3) proof 
of in-service exposure to a herbicide agent.

The service medical records are absent complaints, findings 
or diagnoses of gait ataxia or peripheral neuropathy during 
service.  On the clinical examination for retirement from 
service in March 1980, the veteran's neurological system was 
evaluated as normal.  Thus, there is no medical evidence that 
shows that the veteran suffered from peripheral neuropathy 
during service.  

The medical evidence of record also fails to show the onset 
of an organic disease of the nervous system within the one-
year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As noted 
above, an August 1998 VA outpatient record indicates that the 
veteran complained of gait difficulty for six to seven months 
and was diagnosed with ataxia.  

With respect to competent medical evidence of record that 
links the veteran's peripheral neuropathy to any incident of 
service, it appears that a VA physician, Dr. CS, has linked 
the veteran's peripheral neuropathy to Agent Orange exposure.  

In addition, the February 2005 VA examiner stated that the 
veteran's peripheral neuropathy was a new finding since he 
examined the veteran in 1995 and by history had been 
progressing.  The examiner noted that the neuropathy was 
consistent with the neuropathy that has been described in 
Agent Orange exposure and that he could not say for certain 
how long it would take after Agent Orange exposure for 
peripheral neuropathy to develop.  The examiner stated, "It 
would seem that 30 years is a bit long but I cannot state for 
certainty that there is no relationship.  There is no other 
obvious cause for peripheral neuropathy present in this 
case."

However, in March 2005, the February 2005 VA examiner was 
requested to review the claims file and the February 2005 
examination report and determine whether it was at least as 
likely as not (i.e., a probability of at least 50 percent) 
that the veteran's peripheral neuropathy was incurred in 
service or was otherwise etiologically related to the 
veteran's military service (including, but not limited to, 
presumed exposure to Agency Orange).  A brief rationale for 
any opinion expressed was also requested.

In response, the VA examiner noted that when he examined the 
veteran in 1995 he had no clinical signs or symptoms of 
peripheral neuropathy.  The examiner also noted that the 
record indicated that at some time between 1995 and 1999 the 
veteran developed signs and symptoms of peripheral neuropathy 
that was ultimately diagnosed in 1999 and was reaffirmed in 
2002 at least 15 years from the time the veteran retired from 
the military and approximately 30 years after his exposure to 
Agent Orange.  The examiner stated, 

It is my personal opinion that there is 
no relationship between Agent Orange 
exposure and [the veteran's] peripheral 
neuropathy but that has been stated by 
other neurologist and is included in his 
outpatient treatment record at the Dorn 
VA Hospital and the opinion of that 
physician must be taken into account.  I 
have been told by definition that the 
symptoms of peripheral neuropathy related 
to Agent Orange must develop within a 
reasonable time proximity to the exposure 
and I would agree with that and I would 
state that without question the 
development of [the veteran's] peripheral 
neuropathy was not timely either in 
relation to his exposure to Agent Orange 
or in his relation to active duty in the 
military.  Thus, it is my opinion that 
there is no relationship between military 
service and/or Agent Orange exposure and 
[the veteran's] peripheral neuropathy.        

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  

Here, there are legitimate reasons for rejecting Dr. CS's 
cursory diagnosis of "peripheral neuropathy (Agent Orange 
exposure)" and accepting the VA examiner's March 2005 
unfavorable medical opinion over his apparent favorable 
opinion.  Dr. CS's diagnosis is a summary conclusion made 
without identifying the medical basis to support it, which 
unfortunately failed to take into account the extensive lapse 
in time between the veteran's presumed exposure to Agent 
Orange and the onset of his peripheral neuropathy.    

In comparison, all of these factors were considered by the VA 
examiner in his March 2005 examination report, and the VA 
examiner's opinion was rendered only after an objective 
physical examination was conducted combined with a review of 
the claims file and the veteran's pertinent medical history.  
   
Thus, the Board finds that the VA examiner's reasoned March 
2005 medical opinion is accordingly more probative than 
either his February 2005 medical opinion or the unsupported 
diagnosis by Dr. CS, such that the evidence preponderates 
against a finding that the veteran's peripheral neuropathy is 
related to his military service or any incident of military 
service, including exposure to Agent Orange.

Although the veteran contends that his disability manifested 
by staggering is related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the evidence 
preponderates against a finding that the veteran's ataxia or 
peripheral neuropathy is related to his military service or 
any incident of military service, service connection for a 
disability manifested by staggering must be denied. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a disability manifested by staggering 
is denied.


	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


